Citation Nr: 1008339	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for dermatitis, to include 
eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which, inter alia, denied the 
Veteran's September 2005 claim for entitlement to service 
connection for dermatitis.

In September 2008, the Board remanded the case to the RO for 
further development, including a VA examination.  The case 
has been returned to the Board for further appellate 
consideration.

In January 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran was diagnosed with chronic dermatitis during 
his active service.

2.  There is competent medical evidence of a current 
diagnosis of asteatotic eczema (a form of dermatitis).


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
dermatitis, to include eczema, was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & West Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated September 2005, December 2005, and May 2006, 
provided to the Veteran before the May 2006 rating decision 
and the October 2009 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection and higher initial disability claim, what VA would 
do and had done, and what evidence he should provide.  The 
September 2005, December 2005, and May 2006 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in May 2006.  The RO 
readjudicated the claim in a supplemental statement of the 
case in October 2009.  Thus, the timing defect in the notice 
has been rectified.  In any event, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice 
with respect to his claim for service connection.  See 
Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, VA treatment records, and 
available private treatment records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in 
September 2008, instructed the RO to provide the Veteran with 
an examination to determine whether his dermatitis was 
etiologically related to his active service, if it found that 
such an examination was appropriate.  The Board finds that 
the RO has complied with its instructions; it provided the 
Veteran with a VA examination in April 2009.  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his September 2005 claim that he is 
entitled to service connection for dermatitis.

At his aforementioned hearing on appeal before the 
undersigned Veterans Law Judge, the Veteran reported that he 
has dermatitis on the lower part of his legs, and on his 
ankles.  See p. 8.  He stated that the condition began in 
"probably about the middle" of his service; "probably 
1990, somewhere in that area."  Id.  He further reported 
that he has had the condition continuously since then, and 
that it only goes away when he takes Prednisone.  Id.  The 
Veteran noted that he could not remember the instance in 
which he was first diagnosed with dermatitis in service, 
although he remembered that he was frequently exposed to cold 
weather in service.  Id. at p. 14.  The Veteran also stated 
that his dermatologist has not related his dermatitis to any 
incident that happened in service.  Id. at pp. 14-15.  The 
Veteran stated that he was last treated for his dermatitis 
either a year or a year-and-a-half ago-in July 2006 or 
January 2007.  Id. at p. 15.

The Veteran's service treatment records show that he was 
diagnosed with chronic dermatitis while in service.  In his 
February 1980 enlistment examination, the Veteran checked a 
box indicating that he did not have, and had never had, skin 
diseases; the Veteran's skin was also found to be normal on 
clinical evaluation.  The Veteran's July 1984, August 1986, 
March 1988, and September 1993 reports of medical history 
indicate that he continued to indicate that he did not have a 
skin disease.  However, in reports dated March 1990, May 
1996, and April 2000, the Veteran indicated that he did have 
a skin disease.  Records dated November 1995 show that the 
Veteran complained of a rash on his legs and his right ankle, 
and that he was diagnosed with "dermatitis-lichens simplex 
chronicus versus other, mostly cleared following course of 
oral steroids."  Later in November 1995, a clinician 
diagnosed the Veteran with pigmental purpura chronica, 
Schamberg's variant, and opined that "this is a chronic 
condition, may last years [and] can spontaneously resolve."  
(Emphasis in original.)  The same day, another clinician 
diagnosed the Veteran with "lichens simplex chronicus vs. 
other dermatitis."  No skin condition was diagnosed at the 
Veteran's April 2000 clinical evaluation at separation, and 
no reference was made to the Veteran's November 1995 
diagnosis of chronic dermatitis.  Significantly, the 
Veteran's November 1995 diagnosis of chronic dermatitis was 
associated with the rash on his legs and ankle, while his 
service-connected cellulitis was associated with the rash on 
his face.

In February 2005, a private clinician diagnosed the Veteran 
with "3 splotches of a psoriaform dermatitis."

In April 2009, the Veteran was provided with a VA examination 
of his skin.  The examiner reviewed the claims file.  The 
examiner diagnosed the Veteran with asteatotic eczema of the 
lower extremities (i.e., legs), and opined that it was less 
likely than not that this condition was related to the 
cellulitis that he incurred in service.  The examiner also 
stated that the Veteran "is using a harsh soap that is 
likely contributing to his skin condition."  The examiner 
did not reference the Veteran's November 1995 diagnoses of 
dermatitis in service, and did not opine on whether the 
Veteran's current diagnosis of asteatotic eczema could be 
attributed to any service-related event, injury, or disease 
other than his cellulitis.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the private clinician and examiner are 
so qualified, their diagnoses and medical opinions constitute 
competent medical evidence.

The Veteran is competent to report that he began experiencing 
a rash on his lower extremities in service, that he has had 
the condition continuously since then, and that it only goes 
away when he takes medication.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from 
his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (explaining that a 
layperson is competent to diagnose a medical condition 
"where the condition is simple, for example a broken leg," 
but not where the condition is complex, "for example, a form 
of cancer").  Moreover, the Veteran's service treatment 
records and post-service diagnoses corroborate his accounts 
of a rash on his lower extremities which was diagnosed as 
chronic dermatitis in service, and continued diagnoses of 
dermatitis (to include asteatotic eczema) after service.

Pursuant to 38 C.F.R. § 3.303(b), subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.

In this case, the Veteran has provided evidence of a 
diagnosis of chronic dermatitis in service, as well as a 
current diagnosis thereof, without any clearly attributable 
intercurrent causes.  Additionally, the Veteran has 
established continuity of symptomatology through both his 
testimony and the competent medical evidence of record.  
Consequently, the Veteran's claim for entitlement to service 
connection for dermatitis, to include eczema, is granted.  
38 C.F.R. § 3.303(b).


ORDER

Service connection for dermatitis, to include eczema, is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


